Citation Nr: 1022736	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION


Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1952 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board remanded the case to afford the 
Veteran a VA examination.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Other Preliminary Matters

While the Veteran was found to be entitled to nonservice-
connected pension from December 1987, payment of pension was 
terminated in 1989 because of excessive income.  In a claim 
for special monthly pension, either for aid and attendance or 
for housebound, the rate of pension is reduced by the amount 
of the Veteran's annual income.  

In this decision, the questions of the rate of pension and 
the amount of the Veteran's income have not been determined 
and the questions are REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran qualifies for regular aid and attendance 
because of the inability, that is, a deficiency in the 
ability, to dress and to keep himself ordinarily clean and 
feed himself due to incoordination or weakness of the upper 
extremities (tremors and ataxia), and the incapacity to 
protect himself from the hazards of his environment.  

2.  Because the Veteran meets the criteria for special 
monthly pension by reason of need for regular aid and 
attendance, he does not qualify for special monthly pension 
by reason of being housebound.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension by reason of 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1521(d), 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.351, 3.352 (2009).

2.  Special monthly pension by reason of being housebound is 
denied as a matter of law.  38 U.S.C.A. § 1521(e) (West 2002 
& Supp. 2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claim is resolved in the Veteran's favor, that is, the 
Veteran is entitled to the greater of the two benefits, VCAA 
notice need not be further addressed.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

VA records in July 2005 show that the Veteran's health 
problems, included chronic back pain, anxiety, tremors, and 
insomnia.

In April 2006, VA received a report of examination for 
housebound status or permanent need for regular aid and 
attendance.  The physician who completed the report noted 
that the Veteran had been accompanied to the examination by a 
friend.  The Veteran was described as stooped, malnourished, 
and unkempt.  His gait was ataxic and he used a walker.  
Restrictions of the upper extremities included tremors and 
ataxia, affecting the Veteran's ability to grasp.  
Restrictions of the lower extremities included weakness and 
an ataxic gait, resulting in frequent falls.  The Veteran 
also had shortness of breath.  The physician stated that the 
Veteran could walk only 50 feet and left his house only for 
medical appointments.  The physician determined the Veteran 
could attend to the wants of nature, but he could not dress 
himself or walk unassisted, or keep himself ordinarily clean, 
or protect himself from hazards and dangers.

On VA examination in March 2007, the Veteran's history 
included Parkinson's disease, a heart condition, lumbar spine 
pain with multiple surgeries, residuals of a cerebral 
vascular accident, and chronic obstructive pulmonary disease.  
The examiner reported that the Veteran had obvious action 
tremors in the upper extremities and that he had a slow and 
deliberate gait while using a cane.  Coordination was 
diminished with tandem walking.  The examiner described 
propulsion as good and that the Veteran indicated that he 
could walk about 100 yards before he became fatigued and had 
to rest.  The Veteran did have tremors and he needed help 
with some daily activities such as putting on socks and 
shoes, but he could dress, shave, and bath himself.  He was 
unable to do some household chores such as cleaning and 
shopping, and he needed some help with cooking.  He left his 
residence daily to attend AA meetings.  

The diagnoses were severe lumbar disc disease with fusion and 
chronic pain, severe action tremors, Raynaud's syndrome of 
the upper extremities with exposure to cold, peripheral 
neuropathy and impaired circulation of the both lower 
extremities.  The examiner stated that the Veteran was 
capable of protecting himself from the hazards and dangers of 
his daily environment.  

Private medical records show that in August 2008, the Veteran 
was hospitalized after he overdosed on pain medication.  
After he was stabilized he was transferred to a healthcare 
center for inpatient rehabilitation until he was able to 
demonstrate the ability to care for himself.  

It was noted the Veteran had impaired mobility and self care.  
In an assessment, the Veteran appeared mentally competent as 
far as memory, cognitive function, and communication.  The 
diagnoses included debility, chronic obstructive pulmonary 
disease, renal insufficiency, and hypertension.  Against 
medical advice, the Veteran left before his rehabilitation 
was completed.

On VA examination in September 2009, the Veteran stated that 
he lived alone and his brother lived next door and he spent 
the day with the Veteran.  The brother did the shopping and 
most of the cooking for the Veteran as the Veteran could not 
use a stove or cook because of tremors and poor balance.  The 
Veteran stated that it was hard to move around his apartment 
because of poor balance and he used a walker.  He stated that 
he had fallen a few times while walking outside and that he 
could only walk with a walker about 10 to 20 yards before he 
had to rest.  

The Veteran described dizzy spells on a weekly basis and he 
had problems with balance and he fell a couple times a week.  
The Veteran still experienced bad tremors in his hands and 
arms.  He also had peripheral neuropathy in the lower and the 
upper extremities.   He could perform all functions of self 
care and he could walk without assistance of another only 
inside his apartment.  The Veteran could not drive due to 
tremors and poor balance.  The Veteran had marked difficulty 
in feeding, dressing, bathing, and grooming.  

The examiner determined the Veteran had mild to moderate 
impairment of the lower extremities and he had poor balance 
with the need of an object to steady himself.  The severe 
action tremors of the hands and arms affect his ability to 
feed himself, dress, groom, and bath himself.  The examiner 
reported that while the Veteran was mentally able to protect 
himself from the hazards of daily living, his physical 
limitations do not allow the Veteran to protect himself at 
times from the hazards of his daily environment.

The RO has rated the Veteran's nonservice-connected 
disabilities as: degenerative disc disease at L5-S1 with 
arthritis and fusion, 40 percent; epididymitis, 0 percent; 
Parkinson's disease, 30 percent; residuals of a head injury, 
0 percent; cerebrovascular accident with right arm and leg 
weakness, 60 percent; coronary artery disease with myocardial 
infarction and bypass grafting, 30 percent; peptic ulcer 
disease and cholecystectomy, 20 percent; chronic obstructive 
pulmonary disease, 10 percent.

Legal Criteria

Special monthly pension is payable to a Veteran by reason of 
need for aid and attendance or by reason of being housebound.  
38 C.F.R. § 3.351(a)(1). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for aid and 
attendance are (1) blindness or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria of 38 C.F.R. 
§ 3.352(a).



Under 38 C.F.R. § 3.352(a), the following will be considered 
in determining the need for regular aid and attendance: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.

The criteria for housebound are a single permanent disability 
rated 100 percent and additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the disability rated as 100 percent disabling 
and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d). 

Analysis

Aid and Attendance

All the examiners consistently found that the Veteran had 
physical limitations of the upper and lower extremities, 
which interfered with activities of daily living.  As for 
restrictions of the upper extremities, the Veteran has 
tremors and ataxia, affecting his ability to grasp, which 
affects his ability to feed and dress himself and to keep 
himself ordinarily clean.  As for restrictions of the lower 
extremities, there is weakness and an ataxic gait, resulting 
in frequent falls, and the Veteran uses a cane or walker, 
which affects his mobility when he leaves his premises.  
And all but one examiner found that the Veteran was not 
capable of protecting himself from the hazards and dangers of 
his daily environment.  

While it is mandatory to consider the enumerated factors 
under 38 C.F.R. § 3.352(a), it is not required that all of 
the disabling conditions enumerated be found to exist before 
a favorable rating may be made.  Turco v. Brown, 9 Vet. App. 
222 (1996).  

On the basis of the evidence of record, the Board finds that 
the Veteran has three of the enumerated factors set forth in 
38 C.F.R. § 3.352(a) and the criteria for special monthly 
pension by reason of need for regular aid and attendance have 
been met.

Housebound 

Where as here the Veteran qualifies for special monthly 
pension by reason of need for regular aid and attendance, the 
greater monetary benefit, the Veteran does not qualify for 
special monthly pension by reason of being housebound as 
mandated by 38 U.S.C.A. § 1521(e), which is the lesser 
monetary benefit.  And claim of special monthly pension by 
reason of being housebound is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Special monthly pension by reason of need for regular aid and 
attendance is granted.

Special monthly pension by reason of being housebound is 
denied. 


REMAND 

Although the Veteran qualifies for special monthly pension by 
reason of need for regular aid and attendance, the questions 
of the rate of pension and the amount of the Veteran's income 
have to be addressed by the RO in the first instance. 






Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim of special monthly 
pension by reason for need of regular 
aid and attendance under 38 U.S.C.A. 
§ 1521(d) and 38 C.F.R. §§ 3.23, 
3.252(b), and 3.261 to 3.263.  

If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


